Title: From George Washington to Thomas Marshall, 25 March 1795
From: Washington, George
To: Marshall, Thomas


        
          Dear Sir,
          Philadelphia 25 March 1795
        
        I have been presented with your letter by Mr H. Marshall whose detention in the Atlantic States will be longer than he expected on acct of the Treaty of Amity, Commerce & Navigation with Great Britain not arriving in season for the Senate to pass their opinion upon; ⟨therefore⟩ a considerable time is required to collect them together again, after their dispersion.
        I was glad to hear from Mr Marshall that you continued to enjoy tolerable good health—perfect health at our time of life is not to be expected. The natural decline of men after they have entered into, or passed their grand climacteric, will make its appearance in a variety of ways—too perminently for figures in the background of the picture.
        I find by a law of your State—republished in the Gazettes of

this city—that from non-resident landholders, certain things are required to be done, by, or in the month of November next. In the county of (what was or still is) Jefferson, I hold five thousand acres in two surveys, with which I pray you to do the needful in my beha⟨lf⟩ and I will repay the amount of the exp⟨en⟩dit⟨u⟩re to your order, at any time.
        As this land is far removed from me, and as I have, in the course of my experience, found that distant property produces more plague than profit; I would dispose of it, provided the sale thereof would amount to near the present value of the land. What this is, I can judge only fr⟨om⟩ information; and after all, the quality of the soil—its situation—and local advan⟨tages⟩ must be decided by Hudibras’s rule—“worth what they will fetch.”
        The plats of these tracts with the observations thereon, & Colo. Greenups opinion to which (Genl Scott, who obtained it says) he added, that lands in those parts according to quality & local advantages, were worth from ten to twenty shillings an acre, is all the evidence I have of the value of mine—except having Patents for it.
        If with these documents—copies of which I send—you could, conveniently, aid me in disposing of them, I would thank you. If a fourth of the purchase ⟨money⟩ was paid down at the time of transfer, I would allow a credit of four or even ⟨five⟩ years for the residue, provided that the principal is well secured, and the interest thereof punctually paid every year, whenever it becomes due.
        I should be unwilling without further & more accurate information of this land, to take less for it than the lowest price above mentioned; and it would be uncandid to say, I should object to the ⟨lar⟩gest, if there should be found any thing therein to deserve it. I should be ⟨glad⟩ to hear from you on the several ⟨points⟩ of this letter. With very great esteem & regard, I am—Dear Sir Your sincere friend & affectionate Servt
        
          Go: Washington
        
      